Motion Granted; Appeal Dismissed and Memorandum Opinion filed March 27,
2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-01009-CV
                                   ____________

                      ETC NGL TRANSPORT, LLC, Appellant

                                           V.

   OCCIDENTAL CHEMICAL CORPORATION, OCCIDENTAL ENERGY
 VENTURES CORPORATION, DCP MIDSTREAM, LP, and DCP SAND HILLS
                  PIPELINE, LLC, Appellees


                On Appeal from the County Civil Court at Law No. 3
                              Harris County, Texas
                          Trial Court Cause No. 998360


                      MEMORANDUM OPINION

      This is an interlocutory appeal from two orders granting temporary injunctions
signed November 15, 2011. On March 9, 2012, appellant filed a motion to dismiss the
appeal because the case has been settled. See Tex. R. App. P. 42.1.

      The motion is granted. Accordingly, the appeal is ordered dismissed.

                                     PER CURIAM

Panel consists of Chief Justice Hedges and Justices Seymore and Brown.